       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 1 of 29   995



1    J5GAAKOUF                Jury Trial
     UNITED STATES DISTRICT COURT
2    SOUTHERN DISTRICT OF NEW YORK
     ------------------------------x
3    UNITED STATES OF AMERICA

4                 v.                              17 CR 417 (AKH)

5    ALI KOURANI,
                                                  Jury Trial
6                      Defendant.

7    ------------------------------x

8                                                 New York, N.Y.
                                                  May 16, 2019
9                                                 2:30 a.m.

10   Before:

11         HON. ALVIN K. HELLERSTEIN

12                                                District Judge

13

14

15

16             APPEARANCES

17
     GEOFFREY S. BERMAN
18        Interim United States Attorney for the
          Southern District of New York
19   AMANDA L. HOULE
     EMIL J. BOVE III
20        Assistant United States Attorneys

21
     ALEXEI SCHACHT
22        Attorney for Defendant

23   ALSO PRESENT: KERI SHANNON, Special Agent FBI
     MARGARET SHIELDS, Paralegal, US Attorney's Office
24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 2 of 29   996



1              ( Trial resumed; jury not present)

2              THE COURT:    We received a note which we've marked as

3    Court Exhibit 6, which we've given counsel.         The first question

4    led by this introduction as follows:

5              The jury would like further clarification of the law

6    and charges for Counts Number Four and Number Five.

7              For Number Four, would the defendant need to know he

8    would be trained before the start of the training?

9              Number Five, would carrying a machine gun in Lebanon

10   by a U.S. citizen be a violation of U.S. Firearms Law if it was

11   for the purpose of committing the offenses in any of the Counts

12   One, Two, Three or Four?

13             The jury would like a copy of the timeline summary

14   discussed in Ms. Shields' testimony.        We think it may be

15   Exhibit 911, but we're not sure.

16             I have 911.    Is it all right to give that to the jury?

17             MS. HOULE:    Yes, your Honor.

18             MR. SCHACHT:    Yes, your Honor.

19             THE COURT:    As to the Question Number Four, Would the

20   defendant need to know he would be trained before the start of

21   the training?

22             Does counsel have agreement on that?

23             MS. HOULE:    The parties agree that the answer to that

24   question is "no".

25             THE COURT:    "No"?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 3 of 29    997



1               MS. HOULE:   Correct.

2               THE COURT:   So, I want to raise something.       How do you

3    conspire to receive military training if before the start of

4    the training there's no knowledge?

5               MS. HOULE:   Your Honor, the defendant wouldn't need to

6    have known in advance of the training once he arrived at

7    training and agreed to receive it and continued to receive it

8    throughout the duration of training.

9               THE COURT:   So, if he agreed to receive it before he

10   started actually receiving it, agree.

11              What happens if they just took off the blindfold and

12   he is on the training field?

13              MS. HOULE:   There's no suggestion on the record, your

14   Honor, that that training was done by force.         The defendant

15   participated in training willingly.

16              THE COURT:   No record of resistance.

17              OK.   Do I need to elaborate or just answer the

18   question "no"?

19              MR. SCHACHT:   I'm just re-reading the indictment, your

20   Honor.    If I may have a moment?

21              THE COURT:   You may.

22              MS. HOULE:   We believe, your Honor --

23              THE COURT:   Well, wait, Ms. Houle.      Mr. Schact wants a

24   moment.

25              (Pause)


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 4 of 29   998



1              MR. SCHACHT:    Yes, your Honor, I agree with the

2    government that the answer is "no", except that really doesn't

3    fully really answer the question though because he still has to

4    conspire at some point.

5              THE COURT:    I am going to say something like that.

6              The next question:

7              Would carrying a machine gun in Lebanon by a U.S.

8    citizen be a violation of U.S. Firearms Law if it was for the

9    purpose of committing the offenses in Counts One, Two, Three

10   and Four?

11             MR. SCHACHT:    I think the answer is, as long as all of

12   the elements of the charge are met, the answer is "yes".

13             THE COURT:    All right.    I agree, and of course, the

14   government agrees.

15             MS. HOULE:    Yes, your Honor, we agree that the answer

16   is "yes".

17             THE COURT:    OK.   Let's call in the jury.

18             MS. HOULE:    Your Honor, sorry.     If we may, in terms of

19   additional clarification that you are going to give as to the

20   first question --

21             THE COURT:    I'm going to say that participation in a

22   conspiracy requires knowledge and intent.         Now, that knowledge

23   and intent can be formed an instant before the conspiratorial

24   acts but there must be some aspect of knowledge and intent.

25             MS. HOULE:    I guess what we're just thinking, your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 5 of 29    999



1    Honor, is it can be formed during the course of the conspiracy.

2    So, the conspiracy could have formed and then you could join

3    it.

4              THE COURT:    That's true also, yes.      Perhaps, the best

5    thing to do is say "no".

6              MS. HOULE:    We think so, your Honor.

7              THE COURT:    OK.    And I think Mr. Schact agrees.

8              All right.    Let's call in the jury.

9              (Jury present)

10             THE COURT:    Members of the jury, I am required to read

11   to you the notes you gave to me.       The first note which we got

12   last night was that Juror No. 2 will be the foreperson, Juror

13   No. 41.

14             Congratulations.

15             The note we just received, it doesn't have a date or a

16   time on it.

17             THE JUROR:    Sorry.    It would have been 1:30 today,

18   both of those notes.

19             THE COURT:    All right.    With your permission, I'll add

20   that.

21             THE JUROR:    The longer note is the first one.

22             THE COURT:    Yes.   It reads as follows:

23             The jury would like further clarification of the law

24   and the charges for Counts Number Four and Number Five.

25             For Number Four, would the defendant need to know he


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 6 of 29     1000



1    would be trained before the start of the training?

2              The simple answer is "no".       And I'll come back to it.

3              For Number Five, would carrying a machine gun in

4    Lebanon by a U.S. citizen be a violation of U.S. Firearms Law

5    if it was for the purpose of committing the offenses in any of

6    Counts One, Two, Three or Four?

7              The answer is "yes".

8              The jury would like a copy of the timeline summary

9    discussed in Ms. Shields' testimony.        We think it may be

10   Exhibit 911 but we are not sure.

11             It is 911.    Ms. Jones will give it to the foreperson.

12             (Pause)

13             THE COURT:    Is there any further question the jury

14   has?

15             COURTROOM DEPUTY:     So just to be clear, on the one

16   related, answer related to Count Number Four, when we asked if

17   it was necessary to know the training was going to happen

18   before the training started, that's specifically with regard to

19   a conspiracy --

20             THE COURT:    Yes.   A conspiracy requires knowledge and

21   intent.   Knowledge and intent can be formed a moment before the

22   training begins or even if there's an agreement to conduct

23   training while the training is going on before the conspiracy

24   ends or before the conspirator terminates the conspiracy.           So,

25   there can be a knowledge and intention formed a moment before


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 7 of 29     1001



1    and even during, as long as there is still a conspiracy.

2              COURTROOM DEPUTY:     Thank you, your Honor.

3              THE COURT:    Thank you.    You may continue to

4    deliberate.

5              (Jury not present)

6              THE COURT:    Any objection?

7              MS. HOULE:    Not from the government, your Honor.

8              MR. SCHACHT:    No.   Thank you, your Honor.

9              THE COURT:    Thank you, folks.

10             (Jury deliberations resumed at 2:45 p.m.)

11             THE COURT:    We'll recess again until the jury calls.

12             (Recess pending verdict)

13             THE COURT:    So, we have a note.     It's not dated.     I'm

14   going to say it's today.      The jury has reached verdicts on all

15   counts.   Number 41.

16             it'll be marked Court Exhibit Eight and we'll bring in

17   the jury; yes, no?

18             MR. SCHACHT:    Yes, judge, I agree.

19             (Jury present)

20             THE COURT:    Be seated, everyone.

21             Ms. Jones, would you take attendance, please.

22             COURTROOM DEPUTY:     All jurors, answer present when

23   your number is called.

24             Juror No. 37.

25             THE JUROR:    Present.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 8 of 29    1002



1            COURTROOM DEPUTY:     41.

2            THE JUROR:    Present.

3            COURTROOM DEPUTY:     35.

4            THE JUROR:    Present.

5            COURTROOM DEPUTY:     49.

6            THE JUROR:    Present.

7            COURTROOM DEPUTY:     70.

8            THE JUROR:    Present.

9            COURTROOM DEPUTY:     Four.

10           THE JUROR:    Present.

11           COURTROOM DEPUTY:     51.

12           THE JUROR:    Present.

13           COURTROOM DEPUTY:     17.

14           THE JUROR:    Present.

15           COURTROOM DEPUTY:     62.

16           THE JUROR:    Present.

17           COURTROOM DEPUTY:     30.

18           THE JUROR:    Present.

19           COURTROOM DEPUTY:     50.

20           THE JUROR:    Present.

21           COURTROOM DEPUTY:     40.

22           THE JUROR:    Present.

23           THE COURT:    All jurors are present.

24           I have a note, 5/16/2019.      What is the time?

25           FOREPERSON:    It was 30 minutes ago, four o'clock.       I'm


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
       Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 9 of 29        1003



1    sorry.   Three o'clock.

2              THE COURT:    I'll add "three o'clock".

3              It reads:

4              The jury has reached a verdict on all counts.             Signed,

5    Number 41.

6              Mr. Foreperson, would you kindly give the verdict to

7    Ms. Jones.

8              (Pause)

9              THE COURT:    Please return the verdict form to the

10   foreperson.

11             (Pause)

12             COURTROOM DEPUTY:     Would the foreperson please rise.

13             Count One.

14             Provision of material support or resources to

15   Hezbollah; how do you find the defendant?

16             THE JUROR:    Guilty.

17             COURTROOM DEPUTY:     Count Two.

18             Conspiracy to provide material support or resources to

19   Hezbollah; how do you find the defendant?

20             THE JUROR:    Guilty.

21             COURTROOM DEPUTY:     Count Three.

22             Receipt of military type training from Hezbollah; how

23   do you find defendant?

24             THE JUROR:    Guilty.

25             COURTROOM DEPUTY:     Count Four.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 10 of 29   1004



1             Conspiracy to receive military type training from

2    Hezbollah; how do you find the defendant?

3             THE JUROR:    Guilty.

4             COURTROOM DEPUTY:     Count Five.

5             Machine gun or destructive device conspiracy; how do

6    you find the defendant?

7             THE JUROR:    Guilty.

8             COURTROOM DEPUTY:     First Special Interrogatory on

9    Count Five.

10            Did your finding under Count Five involve a machine

11   gun?

12            THE JUROR:    Yes.

13            COURTROOM DEPUTY:     Second Special Interrogatory on

14   Count Five.

15            Did your finding under Count Five involve a

16   destructive device?

17            THE JUROR:    Yes.

18            COURTROOM DEPUTY:     Count Six.

19            Making or receiving a contribution of funds, goods or

20   services to Hezbollah; how do you find the defendant?

21            THE JUROR:    Guilty.

22            COURTROOM DEPUTY:     Count Seven.

23            Conspiracy to make or receive a contribution of funds,

24   goods or services to Hezbollah; how do you find the defendant?

25            THE JUROR:    Guilty.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 11 of 29   1005



1              COURTROOM DEPUTY:    Count Eight.

2              Naturalization fraud; how do you find the defendant?

3              THE JUROR:   Guilty.

4              COURTROOM DEPUTY:    Special Interrogatory on Count

5    Eight.

6              Was Count Eight committed to facilitate an act of

7    international terrorism?

8              THE JUROR:   Yes.

9              THE COURT:   Ms. Jones, will you take the verdict form

10   from the foreperson and exhibit it to counsel.

11             (Pause)

12             THE COURT:   Does either side wish the jury to be

13   polled?

14             MR. SCHACHT:    Yes, your Honor.

15             COURTROOM DEPUTY:    Count One.

16             Provision of material support or resources to

17   Hezbollah; Juror No. 37, is that your verdict?

18             THE JUROR:   Yes.

19             COURTROOM DEPUTY:    Juror No. 41, is that your verdict?

20             THE JUROR:   Yes.

21             COURTROOM DEPUTY:    Juror No. 35, is that your verdict?

22             THE JUROR:   Yes.

23             COURTROOM DEPUTY:    Juror No. 49, is that your verdict?

24             THE JUROR:   Yes.

25             COURTROOM DEPUTY:    Juror No. 70, is that your verdict?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 12 of 29   1006



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:   Juror No. Four, is that your

3    verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror Nor. 40, is that your

16   verdict?

17              THE JUROR:   Yes.

18              Count Two.

19              Conspiracy to provide material support or resource to

20   Hezbollah; how do you find the defendant?        Guilty.

21              Juror No. 37, is that your verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. 35, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 13 of 29   1007



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

3               THE JUROR:   Yes.

4               COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

5               THE JUROR:   Yes.

6               COURTROOM DEPUTY:   Juror No. Four, is that your

7    verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

18              THE JUROR:   Yes.

19              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

20              THE JUROR:   Yes.

21              COURTROOM DEPUTY:   Count Three.

22              Receipt of military type training from Hezbollah; how

23   do you find the defendant?     Guilty.

24              Juror No. 30, is that your verdict?

25              THE JUROR:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 14 of 29   1008



1               COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

2               THE JUROR:   Yes.

3               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. Four, is that your

10   verdict?

11              THE JUROR:   Yes.

12              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

13              THE JUROR:   Yes.

14              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

15              THE JUROR:   Yes.

16              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

17              THE JUROR:   Yes.

18              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

19              THE JUROR:   Yes.

20              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

21              THE JUROR:   Yes.

22              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

23              THE JUROR:   Yes.

24              COURTROOM DEPUTY:   Count Four.

25              Conspiracy to receive military type training from


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 15 of 29   1009



1    Hezbollah; how do you find the defendant?        Guilty.

2               Juror No. 37, is that your verdict?

3               THE JUROR:   Yes.

4               COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

5               THE JUROR:   Yes.

6               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

7               THE JUROR:   Yes.

8               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

9               THE JUROR:   Yes.

10              COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

11              THE JUROR:   Yes.

12              COURTROOM DEPUTY:   Juror No. Four, is that your

13   verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

18              THE JUROR:   Yes.

19              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

20              THE JUROR:   Yes.

21              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 16 of 29   1010



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:   Count Five.

3               Machine gun or destructive device conspiracy; how do

4    you find the defendant?     Guilty

5               Juror No. 37, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 49, is that your verdit?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. Four, is that your

16   verdict?

17              THE JUROR:   Yes.

18              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

19              THE JUROR:   Yes.

20              COURTROOM DEPUTY:   Juror Nor. 17, is that your

21   verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 17 of 29   1011



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

3               THE JUROR:   Yes.

4               COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

5               THE JUROR:   Yes.

6               COURTROOM DEPUTY:   Count Five.

7               Machine gun or destructive device conspiracy; how do

8    you find the defendant?     Guilty

9               Juror No. 37, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

18              THE JUROR:   Yes.

19              COURTROOM DEPUTY:   Juror No. Four, is that your

20   verdict?

21              THE JUROR:   Yes.

22              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

23              THE JUROR:   Yes.

24              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

25              THE JUROR:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 18 of 29   1012



1               COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

2               THE JUROR:   Yes.

3               COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Special Interrogatory on Count

10   Five.

11              Your finding under Count Five involve a machine gun?

12   Yes.

13              Juror No. 37, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror Nor. 35, is that your

18   verdict?

19              THE JUROR:   Yes.

20              COURTROOM DEPUTY:   Juror Nor. 49, is that your

21   verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. Four, is that your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 19 of 29   1013



1    verdict?

2               THE JUROR:   Yes.

3               COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror Nor. 40, is that your

14   verdict?

15              THE JUROR:   Yes.

16              COURTROOM DEPUTY:   Second Special Interrogatory on

17   Count Five.

18              Did your finding under Count Five involvement a

19   destructive device?     Yes.

20              COURTROOM DEPUTY:   Juror Nor. 37, is that your

21   verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. 35, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 20 of 29   1014



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

3               THE JUROR:   Yes.

4               COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

5               THE JUROR:   Yes.

6               COURTROOM DEPUTY:   Juror No. Four, is that your

7    verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

12              THE JUROR:   Yes.

13              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

14              THE JUROR:   Yes.

15              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

18              THE JUROR:   Yes.

19              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

20              THE JUROR:   Yes.

21              COURTROOM DEPUTY:   Making or receiving a contribution

22   of funds goods or services to Hezbollah.

23              How do you find the defendant?      Guilty.

24              COURTROOM DEPUTY:   Juror No. 37, is that your verdict?

25              THE JUROR:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 21 of 29   1015



1               COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

2               THE JUROR:   Yes.

3               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror NO. 70, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. Four, is that your

10   verdict?

11              THE JUROR:   Yes.

12              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

13              THE JUROR:   Yes.

14              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

15              THE JUROR:   Yes.

16              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

17              THE JUROR:   Yes.

18              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

19              THE JUROR:   Yes.

20              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

21              THE JUROR:   Yes.

22              COURTROOM DEPUTY:   Count Seven.

23              Conspiracy to make or receive a contribution of funds,

24   goods or services to Hezbollah; how do you find the defendant?

25   Guilty.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 22 of 29   1016



1               COURTROOM DEPUTY:   Juror No. 37, is that your verdict?

2               THE JUROR:   Yes.

3               COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

4               THE JUROR:   Yes.

5               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

6               THE JUROR:   Yes.

7               COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

8               THE JUROR:   Yes.

9               COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

10              THE JUROR:   Yes.

11              COURTROOM DEPUTY:   Juror No. Four, is that your

12   verdict?

13              THE JUROR:   Yes.

14              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

15              THE JUROR:   Yes.

16              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

17              THE JUROR:   Yes.

18              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

19              THE JUROR:   Yes.

20              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

21              THE JUROR:   Yes.

22              COURTROOM DEPUTY:   Juror No. 50, is that your verdict?

23              THE JUROR:   Yes.

24              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?

25              THE JUROR:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 23 of 29   1017



1               COURTROOM DEPUTY:   Count Eight.

2               Naturalization fraud; how do you find the defendant?

3    Guilty.

4               Juror No. 37, is that your verdict?

5               THE JUROR:   Yes.

6               COURTROOM DEPUTY:   Juror No. 41, is that your verdict?

7               THE JUROR:   Yes.

8               COURTROOM DEPUTY:   Juror No. 35, is that your verdict?

9               THE JUROR:   Yes.

10              COURTROOM DEPUTY:   Juror No. 49, is that your verdict?

11              THE JUROR:   Yes.

12              COURTROOM DEPUTY:   Juror No. 70, is that your verdict?

13              THE JUROR:   Yes.

14              COURTROOM DEPUTY:   Juror No. Four, is that your

15   verdict?

16              THE JUROR:   Yes.

17              COURTROOM DEPUTY:   Juror No. 51, is that your verdict?

18              THE JUROR:   Yes.

19              COURTROOM DEPUTY:   Juror No. 17, is that your verdict?

20              THE JUROR:   Yes.

21              COURTROOM DEPUTY:   Juror No. 62, is that your verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:   Juror No. 30, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:   Juror No. 40, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 24 of 29   1018



1               THE JUROR:   Yes.

2               COURTROOM DEPUTY:    Juror No. 50, is that your verdict?

3               THE JUROR:   Yes.

4               COURTROOM DEPUTY:    Special Interrogatory on Count

5    Eight.

6               Was Count Eight committed to facilitate an act of

7    international terrorism?       Yes.

8               COURTROOM DEPUTY:    Juror No. 37, is that your verdict?

9               THE JUROR:   Yes.

10              COURTROOM DEPUTY:    Juror No. 41, is that your verdict?

11              THE JUROR:   Yes.

12              COURTROOM DEPUTY:    Juror No. 35, is that your verdict?

13              THE JUROR:   Yes.

14              COURTROOM DEPUTY:    Juror No. 49, is that your verdict?

15              THE JUROR:   Yes.

16              COURTROOM DEPUTY:    Juror No. 70, is that your verdict?

17              THE JUROR:   Yes.

18              COURTROOM DEPUTY:    Juror No. Four, is that your

19   verdict?

20              THE JUROR:   Yes.

21              COURTROOM DEPUTY:    Juror No. 51, is that your verdict?

22              THE JUROR:   Yes.

23              COURTROOM DEPUTY:    Juror No. 17, is that your verdict?

24              THE JUROR:   Yes.

25              COURTROOM DEPUTY:    Juror No. 62, is that your verdict?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 25 of 29      1019



1             THE JUROR:    Yes.

2             COURTROOM DEPUTY:     Juror No. 30, is that your verdict?

3             THE JUROR:    Yes.

4             COURTROOM DEPUTY:     Juror No. 50, is that your verdict?

5             THE JUROR:    Yes.

6             COURTROOM DEPUTY:     Juror No. 40, is that your verdict?

7             THE JUROR:    Yes.

8             THE COURT:    Thank you, Ms. Jones.

9             Is there anything from either counsel before I

10   discharge the jury?

11            MR. SCHACHT:     Nothing from me.

12            Thank you, your Honor.

13            MS. HOULE:    No.    Thank you, your Honor.

14            THE COURT:    Jury, thank you very much for a job well

15   done.

16            You've reached a verdict.       It doesn't matter to me

17   whether the verdict is guilty or not guilty as long as you

18   reach a verdict and you've done so after careful consideration.

19   You have been attentive throughout the trial and you should be

20   proud of yourselves as participants for providing equal justice

21   under the law.

22            One of my famous colleagues used to say, one should

23   not thank the jury because that's the job of the jurors.            But I

24   think when you do a job well you should be thanked, not only

25   for volunteering but also for doing a job that you are required


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 26 of 29   1020



1    to do.   So, I thank you.

2              Ms. Jones will give you further instruction and thank

3    you again.

4              (Jury dismissed)

5              THE COURT:   Be seated, everyone.

6              Under Rules 29 for a judgment of acquittal and 33 for

7    a new trial, defendants have 14 days within which to make such

8    a motion.    That's May 30.

9              So, yes.

10             MR. SCHACHT:    I'll file a motion.

11             Thank you, your Honor.

12             THE COURT:   OK.    So, I will suggest if you wish, that

13   you file a motion and take a longer time for supporting papers.

14   The 14-day requirement may be jurisdictional so you don't want

15   to waive that.

16             MR. SCHACHT:    I appreciate that.

17             Thank you, your Honor.

18             THE COURT:   How much more time should you take?

19             MR. SCHACHT:    I think I could file the motion, could I

20   have until the end of June?

21             THE COURT:   June 14.

22             MR. SCHACHT:    June 14, you said?

23             THE COURT:   Yes.

24             MR. SCHACHT:    That's fine.    Thank you.

25             THE COURT:   I don't think if the government needs to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 27 of 29    1021



1    oppose I'll ask for it but otherwise --

2              What is it, Ms. Houle?

3              MS. HOULE:   Your Honor, perhaps, we could just set a

4    date three weeks out from when Mr. Schact files his motion for

5    the government to put in a response.

6              THE COURT:   Ask me that again.

7              MS. HOULE:   Perhaps, we could set a date three weeks

8    out from when Mr. Schact files his brief.

9              THE COURT:   Sure.    That comes out to July 4.      So, why

10   don't I give you to July 9.

11             MS. HOULE:   Thank you, your Honor.

12             THE COURT:   Is there anything else, Ms. Houle?

13             MS. HOULE:   Is your Honor prepared to set a sentencing

14   date?   Thank you.

15             THE COURT:   Sentencing will occur on Friday,

16   September 27.

17             Mr. Schact, can you come up please.

18             I don't need it on the record.

19             (Discussion held of the record).

20             THE COURT:   Sentencing will occur on Friday,

21   September 27 at 11 o'clock.

22             Shall I, Mr. Schact, dispense with the practice of

23   interviewing your client?      There may be things that need to be

24   come out.   Let me just forget about that and of course he'll be

25   pleading the Fifth Amendment.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 28 of 29    1022



1             MR. SCHACHT:     You are talking about the probation

2    interview?

3             THE COURT:    Yes.

4             MR. SCHACHT:     Well, no.    I would like for him to be

5    interviewed by probation and for me to be present.          I just may

6    not have him answer every question.

7             THE COURT:    No.    I understand.    So probation shall

8    give Mr. Schact notice of any interview that's taken of

9    Mr. Kourani and I think that's it.

10            Anything else, Ms. Houle?

11            MS. HOULE:    No.    Thank you, your Honor.

12            THE COURT:    Mr. Schact.

13            MR. SCHACHT:     No.   Thank you, judge.

14            THE COURT:    I want to thank both counsel for a job

15   well done.    It's been a trial that could have had many, many

16   complications.   I don't think they would have changed the

17   result and it's pleasant to work with competent counsel who

18   know what they have to do and do it well and I speak both for

19   Mr. Schact and Mr. Bove and Ms. Houle, and are civil

20   throughout.

21            So, thank you.

22            MS. HOULE:    Thank you, your Honor.

23            MR. SCHACHT:     Thank you.

24            THE COURT:    Mr. Kourani, I don't know what the future

25   will hold.    I hope this experience -- I think rather than say


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 117 Filed 05/31/19 Page 29 of 29   1023



1    anything, it's better not to say anything.

2             We're finished.

3             (Adjourned)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
